Citation Nr: 9936152	
Decision Date: 12/30/99    Archive Date: 01/27/00

DOCKET NO.  98-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Mrs. [redacted], R.N., and Mrs. [redacted], R.N.


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 1942 to January 1944.

In April 1996, the Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veterans claim for service connection for multiple sclerosis (MS).  The 
veteran timely appealed to the Board of Veterans' Appeals (Board).  On July 19, 
1997, the veteran, his wife, and a long-time family friend, testified before a Hearing 
Office at the RO (RO hearing).  The veteran perfected his appeal through the 
submission of VA Form 9, on which he requested a hearing before a Member of the 
Board.  Although the veteran was scheduled for a hearing on September 16, 1998, 
he did not appear, and neither he nor his representative contacted the Board to 
reschedule this hearing.  Under these circumstances, the Board deems the veterans 
request for a Board hearing withdrawn.  See 38 C.F.R. § 20.702 (1999).  The 
veterans appeal is now before the Board for resolution.


FINDING OF FACT

The veteran evidenced possible symptoms of a neurological disorder shortly after 
his period of active duty in the military, and it is at least as likely as not that the 
veteran was diagnosed with multiple sclerosis within seven years of his discharge 
from service.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veterans favor, multiple sclerosis is 
presumed to have been incurred during active military service. 38 U.S.C.A. §§
1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from an injury or a 
disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Certain chronic conditions, to include multiple sclerosis, will be 
presumed to have been incurred in service if manifested to a compensable degree 
within a prescribed period of time after serviceseven years for multiple sclerosis; 
this  presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The veteran served on active duty in the Coast Guard during World War II.  While 
hospitalized at Norfolk General Hospital in 1945 for surgery on his right femur, the 
veteran was cared for by a registered nurse whom he later married.  Mrs.  
[redacted] testified at the RO hearing.  She indicated that her husband demonstrated 
symptoms of a neurological disorder in the late 1940s.  In a September 1995 letter 
to the RO, she described such symptoms as including dropping objects, fumbling, 
falling, muscle spasms in his hand, numbness, as well as poor dexterity and motor 
functions.  She noted that these symptoms were attributed to clumsiness prior to his 
diagnosis of MS.

In September 1996, [redacted], M.D., submitted a letter indicating that the 
veteran was his patient from 1948 to 1951.  During that time, Dr. [redacted] referred the 
veteran to Dr. James L. Thomson, a neurosurgeon.  He indicated that both 
physicians diagnosed multiple sclerosis.  Dr. [redacted] died in October 1996.  His wife, 
[redacted], R.N., continued to assist the RO with its development, and she 
testified on the veterans behalf at the RO hearing.  Regrettably, Dr. [redacted]s 
treatment records were destroyed following his retirement in 1979.  His letter to the 
RO stands as the only evidence from him as to the date of diagnosis.

There is abundant medical evidence of record demonstrating that the veteran has 
been treated for MS for more than 40 years.  A report from Dr. Bilisoly indicates 
that he treated the veteran for MS around 1954 or 1955, although the exact duration 
of the treatment is unknown.  Reports from Dr. Rish dated from October 1981 to 
October 1984 indicate treatment for MS as well.  A report from Dr. Rice from 
October 1987 indicates that the veteran developed MS in about 1957.  In addition 
an October 1996 treatment record from Dr. Williams indicates continuing treatment 
for MS, and also notes MS since 1957.

There is no question that the veterans current medical condition debilitates him 
seriously.  However, since there is no specific evidence of multiple sclerosis or any 
neurological disorder the veteran was on active duty, the primary issue in 
determining whether a grant of service connection is appropriate in this case is 
whether multiple sclerosis was manifest to a compensable degree within the seven-
year presumptive period post service.  The Board finds that medical evidence as to 
whether the veteran, in fact, had a diagnosis of multiple sclerosis within the 
applicable period is in relative equipoise.  The Board acknowledges that recent 
treatment records from Dr. Rice and Dr. Williams both contain notations indicating 
a diagnosis of multiple sclerosis in 1957; such notations apparently indicate the date 
of onset of the disorder.  However, the September 1996 letter of record from Dr. 
[redacted] states that an initial diagnosis of MS was made jointly by himself and Dr. 
Thomson between 1948 and 1951.  Hence, it is at least as likely as not that the 
veteran, in fact, received a diagnosis of multiple sclerosis within seven years of his 
discharge from military service.  There also is evidence that the disorder may have 
then been manifest to a compensable degree, inasmuch as the veterans wife, a 
registered nurse, has indicated the existence of neurological symptoms typically 
associated with MS as existing as early as the late 1940s; there is no specific 
evidence to rebut her assertions.  Thus, there is a plausible basis for granting service 
connection for this condition on the basis that its onset was within the seven-year 
presumptive period, particularly when all reasonable doubt is resolved in his favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for multiple sclerosis is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals
